Calhoon, J.,
delivered the opinion of the court.
Antecedently to the constitution, of 1890, the law was that the statutes of limitation ran against counties and municipal corporations; but even then this was true only as to property not used or held for public or governmental purposes, such as courthouses, jails, streets, etc. The contract of the *372county in this case, made in 1874, with the municipality, that the latter should contribute to build a courthouse for the county, and thereby become owner of a room in it for city purposes, was ultra vires of the board of supervisors, and void. The pursuant occupation of the room by the city, and its continuous occupation of it for twenty-six years ■ constituted no bar, and the city, while so occupying, was simply the tenant-at-will of the county. On the expiration of the sixty days’ notice to vacate, the right of tenancy by the city, and its term as tenant, expired, and its holding after that was a holding over after the expiration of the term in the purview of code, § 2547, and entitled the county to the remedy provided by that section. It is immaterial that the city thought it owned the room, under the facts, and claimed adversely.

Affirmed.